Citation Nr: 0003366	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  93-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for bulbar 
urethral stricture, status post excision, with primary re-
anastomosis, based on the disagreement with the initial 
award.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel





INTRODUCTION

The veteran had active service from November 1983 to January 
1990.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 1995 the case was remanded 
for further evidentiary development.    

In June 1998, the undersigned remanded this case to the RO 
for the purpose of providing the veteran a supplemental 
statement of the case (SSOC) discussing evidence submitted to 
the RO but not yet addressed in a SSOC, and to provide the 
veteran with notice of the revised regulations regarding 
genitourinary disorders.  Internal tracking documents 
associated with the claims folder at the time did not show 
that an SSOC had been provided to the veteran.  In a 
September 7, 1999, letter to the veteran, the RO informed the 
veteran that they were "fairly certain" that he had been 
provided a SSOC dated in March 1998, and that they were 
"quite certain" that the document was in the claims folder 
when it was forwarded to the Board and they did not 
understand why the SSOC was not in the file.  Given the 
serious nature of such statements, the Board cautions the RO 
against making baseless, provocative remarks, which suggest 
that any documents might have been removed illegally from the 
file, when, in fact, they may have been misfiled at the RO.  
There would be no reason for the undersigned or the counsel 
assisting her in the preparation of this case, to tamper with 
or remove any documents which might delay the veteran's due 
process rights.  In any event, the problem was rectified when 
the veteran was provided with a copy of the SSOC in September 
1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to October 8, 1994 the veteran's bulbar urethral 
stricture, status post excision, with primary re-anastomosis 
was manifested by subjective complaints of pain and 
difficulty urinating.

3.  Since October 8, 1994 the veteran's bulbar urethral 
stricture, status post excision, with primary re-anastomosis 
is manifested by subjective complaints of occasional blood on 
his clothes and small amounts of blood at the end of 
urination.  


CONCLUSIONS OF LAW

1.  A compensable evaluation for bulbar urethral stricture, 
status post excision, with primary re-anastomosis is not 
warranted prior to October 8, 1994.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.115a, Diagnostic Code 7518 
(1993).

2.  The criteria for a compensable evaluation for bulbar 
urethral stricture, status post excision, with primary re-
anastomosis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.115b, Code 7518 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran sought treatment for difficulty urinating and for 
a lump in his right testicle in September 1990.  A right 
radical orchiectomy was performed that month.  Service 
connection was originally awarded for the right radical 
orchiectomy by an April 1991 rating decision and a 10 percent 
evaluation was assigned.  He appealed the evaluation and it 
was continued in a June 1991 rating decision.  

The veteran sought treatment for decreased urinary frequency 
in April 1991.  A retrograde urethrogram revealed a bulbar 
stricture.  A urethral stricture repair was performed in 
August 1991.  In September 1991 the veteran presented with a 
fever and chills.  A urinary tract infection secondary to 
Pseudomonas was treated with medications with good results.  
A retrograde urethrogram was performed and a Foley catheter 
from the veteran's prior stricture repair was removed.  The 
veteran was able to urinate without complications after the 
removal.  

An October 1991 VA genito-urinary (GU) examination report 
states that the veteran felt improved after the antibiotic 
treatment of his urinary tract infection.  His left testicle 
was normal in size but slightly tender to palpation.  The 
veteran declined a rectal examination because his perineal 
scar was still healing.  The report describes the old scars 
as healed and the perineal scar as healing.  The diagnosis 
notes the absence of the right testicle, that the veteran had 
abdominal and perineal scars and that he was still being 
treated for a urinary tract infection.

During a February 1992 VA GU examination the veteran 
complained of pain and discomfort in the perineum and the 
scrotal area.  Three weeks previously he had had bleeding.  
The examination found that both the pubic area and the 
perineal scar were well healed.  The diagnosis was status 
post orchiectomy and apparent transurethral resection.  

A separate noncompensable evaluation for the bulbar urethral 
stricture, status post excision, with primary re-anastomosis 
was granted by a December 1992 rating decision.  In May 1993, 
the veteran submitted a VA Form 9, accepted as an notice of 
disagreement for a compensable rating for service-connected 
urethral stricture.

During an April 1996 VA GU examination the veteran's only 
complaints were of intermittent blood on his underwear and a 
small amount of blood on his urethra at the end of urination.  
He had no complaints of pain, inability to urinate or of 
having bloody ejaculate.  No blood was found on him or his 
underwear during the examination.  Objectively, the left 
testicle was normal.  The shaft of the penis and along the 
urethra was normal.  The perineum was well healed but tender.  
The urethra was tender beneath the pubis and more so toward 
the posterior of the perineum.  The examiner noted the 
veteran's history in his diagnoses and stated that the cause 
of the bleeding was unknown but that it was minor and 
intermittent.  Prostate symptoms and possible prostatitis 
were noted but the examiner did not link any prostate 
symptoms to the veteran's service-connected disabilities.  

The veteran was afforded a VA examination in May 1997.  The 
perineal scar was noted but there is no evidence of 
tenderness or any other symptoms regarding it.  No fistula, 
tenderness, masses or erythema was noted.  The diagnoses were 
scars from a right orchiectomy and from the excision of a 
bulbar urethral stricture.  

A VA GU examination was also performed in May 1997.  The 
veteran related that he had had no problems with urinating 
since his 1991 surgery.  He was asymptomatic at the time of 
the examination.  The left testicle was unremarkable and 
there were no perirectal lesions.  A recent VA retrograde 
urethrogram was reviewed and found to be normal.  The 
examiner concluded that the veteran had had no problem 
urinating since his external urethroplasty for a bulbar 
urethral stricture in 1991 and that no further urological 
procedures were indicated.  

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, as is the situation 
in this case, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999). 

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  
Karnas.  Since there is now evidence in the claims file that 
the RO has considered the veteran's claim under both the old 
and the new versions of the regulations the Board will 
proceed to evaluate the claim under both standards.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for GU 
disorders, the current regulations provide that urethral 
strictures are rated as voiding dysfunction.  
Voiding dysfunction is rated by the particular condition as 
urine leakage, frequency, obstructed voiding, continual urine 
leakage, post surgical urinary diversion.  38 C.F.R. § 4.115a 
(1999). 

Obstructed voiding is rated as follows: 
Urinary retention requiring intermittent or 
continuous catheterization 30 percent.  Marked 
obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with 
any one or combination of the following: 1. 
Post void residuals greater than 150 cc.  2. 
Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec).  3. Recurrent 
urinary tract infections secondary to 
obstruction.  4. Stricture disease requiring 
periodic dilatation every 2 to 3 months 10 
percent.  Obstructive symptomatology with or 
without with or without stricture disease 
requiring dilatation 1 to 2 times per year 0 
percent.  38 C.F.R. § 4.115a (effective 
October 8,1994).


In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
where compensation is awarded or increased "pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase...shall not be earlier than the effective 
date of the Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.  
Therefore, the Board can not apply the revised rating 
provisions to the period prior to October 8, 1994.  

Prior October 8, 1994, urethral strictures requiring 
dilatations with cystitis warranted a 30 percent evaluation.  
Strictures that required dilatations every 2 or 3 months 
warranted a 10 percent evaluation.  Slight to moderate healed 
strictures that required only occasional (1 to 2 times a 
year) warranted a noncompensable evaluation.  38 C.F.R. § 
4.115, Diagnostic Code 7518 (prior to October 8, 1994). 

Prior to October 8, 1994

Considering the evidence of record, the Board finds a 
compensable evaluation was not warranted prior to October 8, 
1994.  The record indicates that the veteran sought treatment 
for urinary problems in 1990 and that a urethral stricture 
repair was performed.  Urinary tract infections from 
Pseudomonas required his hospitalization in September 1991.  
Removal of the veteran's Foley catheter was performed during 
that hospitalization.  Once that procedure was performed the 
veteran had no further urinary problems.  The VA examinations 
of August and October 1991 and February 1992 indicate that 
the veteran had no objective medical evidence of his urethral 
strictures other than well healed scars and some tenderness.  

Since the evidence did not demonstrate that the veteran had a 
urethral stricture that required dilatation every 2 or 3 
months the criteria for a compensable or higher evaluation 
had not been met prior to October 8, 1994.  


Since October 8, 1994 

The Board must apply both the old and the new criteria in 
evaluating the veteran's disability since October 8, 1994.  
See Karnas.

Since October 8, 1994 the veteran has only complained of 
intermittent blood in his underwear and in his urine.  He has 
not complained of difficulty with urinating or of pain.  His 
April 1996 and May 1997 VA GU examinations are negative for 
evidence of a need for dilatations every two or three months 
necessary for a 10 percent evaluation or of cystitis and a 
need for dilatations necessary for a 30 percent evaluation.  
Therefore an increased rating is not for assignment under the 
previous version of diagnostic code 7518 since October 8, 
1994.

Applying the current criteria to the post-October 8, 1994 
period, the Board finds that an increased rating is not 
warranted.  The medical evidence indicates that the veteran 
has not had urinary retention requiring catheterization 
necessary for a 30 percent evaluation or marked obstructive 
symptomatology such as hesitancy with post-void residuals 
greater than 150 cubic centimeters, markedly diminished peak 
flow, recurrent urinary tract infections and required 
periodic dilatations necessary for a 10 percent evaluation.  
Therefore, the veteran is not entitled to an increased rating 
for his bulbar urethral stricture, status post excision, with 
primary re-anastomosis under the current version of the 
regulations.  

The Board finds that neither version of the rating criteria 
is more advantageous to the veteran.  The Board finds that 
the veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation for his 
bulbar urethral stricture, status post excision, with primary 
re-anastomosis.  38 C.F.R. § 4.7.  Therefore, the Board is 
compelled to conclude that the weight of the evidence is 
against the claim and that an increased evaluation for bulbar 
urethral stricture, status post excision, with primary re-
anastomosis is not warranted.  

The Board notes that while the veteran appealed the initial 
noncompensable evaluation the medical evidence of record does 
not indicate that his disability was more severe at any time 
during the pendency of his current appeal.  The medical 
evidence does not show that his disability was more severely 
disabling than the level of impairment reflected in the most 
recent VA compensation examination.  Indeed, the May 1997 VA 
examination and opinion show that the veteran had no 
compensable urinary tract symptoms.  Therefore, the evidence 
does not indicate that a staged rating is warranted in this 
claim.  Fenderson.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased (compensable) evaluation for 
bulbar urethral stricture, status post excision, with primary 
re-anastomosis is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

